Citation Nr: 0107113	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of chapter 30, title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of September 20, 1995.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The veteran had active service from October 1966 to October 
1969, November 1975 to September 1977, and December 1981 to 
October 1988.  His appeal ensues from a July 1999 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO), where the 
claim was transferred temporarily for processing.  Upon being 
informed of the decision that that he was ineligible for 
additional education benefits because his basic 10-year 
period of eligibility for educational benefits under the 
provisions of chapter 30, title 38, United States Code, had 
expired September 20, 1995, the veteran filed a timely 
appeal.  The appeal comes to the Board from the RO in 
Chicago, Illinois

The Board notes that in his substantive appeal received in 
October 1999, the veteran requested a hearing before a member 
of the Board.  Thereafter, he modified his request in a 
January telephone conversation, indicating that he would 
prefer a video conference hearing at the St. Louis RO.  
Documents in the claims folder reflect that the veteran later 
elected to accept a hearing before an RO hearing officer 
rather than wait for a BVA hearing of any sort.  He was 
scheduled for this hearing in April 2000 but failed to 
report.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2. The RO reduced the veteran's delimiting date by the number 
of days he was not on active duty between January 1, 1977, 
and June 30, 1985.

3.  The veteran's initial delimiting date for chapter 30 
educational assistance benefits was January 1, 2000.

4.  The veteran's adjusted delimiting date is September 20, 
1995.


CONCLUSION OF LAW

The veteran's delimiting date for chapter 30, title 38, 
United States Code, educational assistance benefits was 
properly adjusted.  38 U.S.C.A. §§ 3031, 3033 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had three periods of active duty, the last two of 
which are relevant.  The first relevant period established 
eligibility for educational assistance benefits under chapter 
34, title 38, United States Code.  The chapter 34 program 
terminated December 31, 1989, and no benefits can be paid 
under that program for training after that date.  38 U.S.C.A. 
§ 3462(e) (West 1991).  The veteran also had a second 
relevant period of active duty, however, and pursuant to 38 
U.S.C.A. § 3011(a)(1)(B)(i) has established eligibility for 
educational assistance benefits under chapter 30, title 38, 
United States Code.  

The veteran was separated from his second relevant period of 
active duty on October 28, 1988.  The applicable statutes 
provide a ten-year period of eligibility during which an 
individual may use his or her entitlement to educational 
assistance benefits; that period begins on the date of the 
veteran's last discharge from active duty.  38 U.S.C.A. § 
3031(a); see also 38 U.S.C.A. § 3033 (West 1991); 38 C.F.R. 
§ 21.7142 (2000).  For individuals whose eligibility is based 
on 38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year 
period of eligibility is reduced by the amount of time equal 
to the time that the veteran was not serving on active duty 
during the period beginning January 1, 1977, and ending June 
30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

This appeal arises out of the veteran's application for 
chapter 30 educational assistance benefits for a Master of 
Divinity program pursued from June 7, 1999, which was 
received by the RO in June 1999.  The Board notes that since 
filing his application for benefits in June 1999, the veteran 
was informed that his adjusted delimiting date, the date 
until which he would be entitled to receive educational 
assistance benefits, was September 20, 1995.  During his 
appeal of this determination, the veteran was informed that 
the law forbids an extension of the delimiting dated beyond 
September 20, 1995.  See 38 C.F.R. § 21.7050.  However, the 
veteran has argued for additional time to receive benefits, 
indicating that he assumed that he had 10 years of benefits 
after his last discharge, and that he was not aware that his 
delimiting date would change because of a break in his active 
duty service.  The Board notes parenthetically that 10 years 
after his last discharge from active duty would have been 
October 1998, before he filed his application for benefits.

The claims folder contains an undated Worksheet for Adjusted 
Delimiting Date that reflects that the veteran was not on 
active duty for a total of four years, three months and 
eleven days during the period in question.  Although the 
veteran's basic delimiting date before adjustment was 
calculated to be January 1, 2000, the delimiting date for use 
of chapter 30 benefits was adjusted, according to law, by 
subtracting the days the veteran was not on active duty from 
December 31, 1976, to July 1, 1985.  Thus the veteran was 
informed that his adjusted delimiting date for using his 
chapter 30 entitlement was September 20, 1965.

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty from September 1, 
1977, to December 13, 1981.  That amounts to a total of four 
years, three months and eleven days between service.  While 
the veteran's initial delimiting date for use of his 
educational assistance benefits entitlement was January 1, 
2000, the RO, as required by law, computed his reduced date 
and determined that the period between the veteran's relevant 
periods of active duty resulted in an adjusted delimiting 
date of September 20, 1995.

The Board acknowledges the veteran's argument that his 
delimiting date should be January 1, 2000, particularly in 
light of the fact that he recalls that he was informed by VA 
and service personnel that he would have 10 years of 
education benefits following his last period of separation.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  Notwithstanding VA's obligation to correctly 
inform the veteran about basic eligibility or ineligibility 
for chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.")

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The benefit sought on appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

